Citation Nr: 1613887	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.      

2.  Service connection for right lower extremity sciatica and nerve damage.

3.  Service connection for left lower extremity sciatica and nerve damage.

4.  Service connection for a right foot disorder.  

5.  Service connection for a left foot disorder.  

6.  Service connection for hearing loss.

7.  Service connection for tinnitus.  

8.  Service connection for an acquired psychiatric disorder, to include anxiety and depression.

ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had a period of active duty for training from July 1976 to December 1976 and a period of active duty from February 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the matter was subsequently transferred to the RO in Atlanta, Georgia.  

In September 2015, the Board remanded this matter for further development.  The case has since been returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the prior remand, the Board observed that the Veteran had requested a hearing before the Board at his local RO in June 2012.  It was noted that the RO had attempted to notify him of a scheduled hearing on three separate occasions, but that each of the letters was returned as undeliverable.  The Board specifically directed the AOJ to schedule the Veteran for a hearing and to send notification letters to previous home addresses in both Decatur, Georgia, and Atlanta, Georgia.  

Subsequently, the AOJ scheduled the Veteran for a videoconference hearing in February 2016 and sent him a notification letter to a mailing address in Decatur, Georgia.  However, that letter was returned as undeliverable, and the Veteran did not report for the hearing.  Moreover, the Board notes that the AOJ did not send the letter to the other address in Atlanta, Georgia.  Therefore, to ensure compliance, the case must be remanded again.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address. 

2.  The AOJ should then take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The notice letter should be sent to his previous home addresses in Decatur, Georgia, and Atlanta, Georgia (or any updated address on file).  

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




